Citation Nr: 0636209	
Decision Date: 11/21/06    Archive Date: 11/28/06

DOCKET NO.  04-10 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for double vision.

2.  Entitlement to service connection for arthritis of the 
left shoulder.

3.  Entitlement to service connection for multiple sclerosis.

4.  Entitlement to service connection for Systemic Lupus 
Erythematous (SLE).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty in the United States Air 
Force from August 1973 to August 1987.  He thereafter served 
in the United States Air Force Reserve from August 1987 to 
April 1996.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  In that decision, the RO denied service 
connection for double vision, arthritis of the left shoulder, 
elevated RH levels, multiple sclerosis, and SLE.  The veteran 
perfected an appeal of the RO's decision in March 2004.  

In April 2006, a hearing at the RO was held before Kathleen 
K. Gallagher, a Veterans Law Judge who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 
7107(c) (West 2002) and who is rendering the determination in 
this case.

During his April 2006 Board hearing, the veteran indicated 
that he wished to withdraw the claim of service connection 
for elevated RH levels as a separate issue.  See Hearing 
transcript at page 2.  Rather, he indicated that he believed 
that his elevated RH level was actually a symptom of his SLE.  
In accordance with the veteran's request, the Board finds 
that the separate issue of service connection for elevated RH 
is no longer on appeal; rather, the Board will consider such 
issue as part and parcel of the SLE claim, as he has 
requested.  See Hamilton v. Brown, 4 Vet. App. 528 (1993) (en 
banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994); see also 38 
C.F.R. § 20.204 (2006).

As set forth in more detail below, a remand of this matter is 
required.  The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

VA has a statutory duty to assist claimants in obtaining 
evidence necessary to substantiate claims for VA benefits, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2006).  The duty to assist 
requires VA to make as many requests as are necessary to 
obtain relevant records from a Federal department or agency, 
such as a service department.  Indeed, applicable regulation 
provides that VA may only end these efforts if it is 
concluded that the records sought do not exist or that 
further attempts to obtain them would be futile.  38 C.F.R. § 
3.159(c)(2) (2006).

In this case, the veteran's complete service medical records 
have not yet been obtained.  Given the nature of his 
contentions, such records are critical to his claim.  For 
example, the veteran indicates that he was treated for double 
vision, left shoulder arthritis or bursitis, and elevated RH 
levels during his period of active duty.  He contends that 
these symptoms were early indications of multiple sclerosis, 
which was diagnosed in 1998, and SLE, which was diagnosed in 
2000.  Indeed, the veteran has submitted a March 2006 letter 
from a private neurologist who has indicated that it is his 
opinion that the veteran's reported in-service diplopia 
represented the onset of his current demyelinating disease.  

A review of the record indicates that the RO did make 
requests for the veteran's active duty service medical 
records on several occasions.  In November 2001 and January 
2002, the National Personnel Records Center (NPRC) responded 
to the RO's requests stating that the veteran's records had 
not yet been retired.  In April 2002, the RO contacted the 
Records Management Center (RMC) but it appears that the RO 
received a negative reply.

Despite the RO's efforts, the Board concludes that additional 
attempts must be made to locate the veteran's service medical 
records.  The veteran served on active duty in the Air Force 
from August 1973 to August 1987.  Upon his separation from 
active duty, he immediately transferred to the Air Force 
Reserve with no break in service and served in the Reserve 
until April 1996.  The veteran testified that he completed 
his entire Reserve service at Eglin Air Force Base.  

The VA Adjudication Procedure Manual indicates that, prior to 
May 1994, Air Force records were assembled at the separation 
point and a sort performed based on whether there was a 
Reserve obligation or Reserve/National Guard connection.  If 
so, the Air Force sends the records to the Reserve/Guard unit 
directly if the veteran is in an active status.  The unit is 
required to respond to the RO within five days for a record 
request.  In addition, Records Management Center (RMC) 
contains the service medical records where separation was on 
or after May 1, 1994, for Air Force veterans but may have 
service medical records for an earlier period as well.  When 
the veteran no longer has a Reserve obligation or any other 
involvement with the Reserves, the records are then forwarded 
to NPRC.  The VA Adjudication Procedure Manual also notes 
that the records may not be where they are supposed to be 
because of delays in forwarding records from one point to 
another.  It is also possible that the records might never 
have left the separation center or treating facility.  See VA 
Adjudication Procedure Manual, M21-1, Part III, para. 4.01.  

In view of these factors, and because it appears that the RO 
has not yet exhausted all possible avenues of development, 
such as the veteran's reserve unit or the medical center at 
Eglin Air Force Base, additional action is required.  
Moreover, the Board notes that the requests for the veteran's 
service medical records may have been unsuccessful due to the 
delay of records migration between the Air Force, RMC, the 
Air Force Reserves, and NPRC.  Therefore, the RO should make 
an additional attempt to obtain and associate with the claims 
file the veteran's complete service medical records, 
including both his active duty and Reserve records.

In addition, it appears that there are outstanding private 
medical records which have not yet been obtained.  
Specifically, the Board notes that at his April 2006 hearing, 
the veteran testified that he was treated shortly after his 
separation from active service by Dr. Kreifels, a private 
physician.  A review of the record indicates that in December 
2001, the RO contacted Dr. Kreifels and requested copies of 
medical records pertaining to the veteran.  No response was 
received and no further action was apparently taken.  

As noted, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2006).  This duty includes 
making reasonable efforts to obtain records not in the 
custody of a Federal department or agency, to include private 
medical records.  Such reasonable efforts will generally 
consist of an initial request for the record and, if the 
records are not received, at least one follow-up request.  38 
C.F.R. § 3.159(c)(1).  In light of this regulation, and given 
the apparent importance of records from Dr. Kreifels, the 
Board finds that a follow-up request is necessary.  

Finally, the Board notes that the United States Court of 
Appeals for Veterans Claims (Court) issued a decision during 
the pendency of this appeal which held that the notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  In this case, the veteran has not been given 
notification of all five elements, as required by the Dingess 
decision.

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be provided with a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) which 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims of service 
connection on appeal.  

2.  The RO should contact the NPRC, the 
RMC, the veteran's former reserve unit, 
the medical center at Eglin Air Force 
Base, and/or any other appropriate 
repository of records, and request copies 
of the veteran's outstanding service 
medical records, including both his 
active duty and reserve service medical 
records.  All efforts to obtain such 
records should be documented in the 
claims folder.

3.  After obtaining any needed 
authorization from the veteran, the RO 
should again contact Dr. Kreifels and 
make a second request for copies of 
records pertaining to the veteran for the 
period from 1987 to the present.  

4.  After conducting any further 
evidentiary development deemed necessary 
as a result of additional evidence 
received, the RO should review the 
record.  If the benefits sought on appeal 
are not granted in full, the veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  



